WOLFF, P.J.,
concurring
I concur in the opinion of the majority. I write separately simply to make clear that the majority does not consider Dr. Koehler's examination to be the physical examination contemplated by R.C. 2151.26(A)(1)(c) and Juv. R. 30(B), and has not relied on Dr. Koehler's examination in determining that the juvenile court complied with the statute and rule. The majority has not violated the rule of State v. Ishmail (1978), 54 Ohio St. 2d 402. In determining that there was compliance with the statute and rule requiring a physical examination following the finding of probable cause, we have relied upon the presumption of the regularity of the juvenile court's proceedings. In the judgment of the majority, this presumption is not rebutted by the record.